United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


EPA – BOZICEVIC FIELD & FRANCIS LLP
BOZICEVIC, FIELD & FRANCIS
201 REDWOOD SHORES PARKWAY
SUITE 200
REDWOOD CITY, CA 94065

In re Application of 				:	
HUDECEK et al.				:	DECISION ON PETITION
Serial No.: 16/607,069			:	UNDER 37 CFR § 1.144 
Filed: October 21, 2019	            	:
Docket No.: HOFFDE-009			:


This letter is in response to the petition filed on May 17, 2021, to request review of the Examiner’s decision to restrict the claims to just SEQ ID NOs: 5 and 6. The request is being considered under 37 CFR § 1.144, as a request to review the Requirement for Restriction dated June 23, 2020.

BACKGROUND 

On June 23, 2020, a restriction requirement was made under 35 USC 121 and 372 because the group of inventions were not linked as to form a single general inventive concept under PCT Rule 13.1. Applicant was required to elect a single invention from the following groups of inventions:

Group 1	Claim 58 (in part) – claim 65, drawn to a ROR1-specific CAR comprising a humanized targeting domain capable of binding to ROR1, wherein the humanized targeting domain comprises antibody heavy chain SEQ ID NO: 1 and light chain SEQ ID NO: 2;

Group 2 	Claim 58 (in part) – claim 65, drawn to a ROR1-specific CAR comprising a humanized targeting domain capable of binding to ROR1, wherein the humanized targeting domain comprises antibody heavy chain SEQ ID NO: 3 and light chain SEQ ID NO: 4;

Group 3	Claim 58 (in part) – claim 65, drawn to a ROR1-specific CAR comprising a humanized targeting domain capable of binding to ROR1, wherein the humanized targeting domain comprises antibody heavy chain SEQ ID NO: 5 and light chain SEQ ID NO: 6;

Group 4	Claims 66-72 (all in part), drawn to a polynucleotide/recombinant mammalian cell and a method of producing a recombinant mammalian cell expressing SEQ ID NO: 1 and SEQ ID NO: 2;

Group 5	Claims 66-72 (all in part), drawn to a polynucleotide/recombinant mammalian cell and a method of producing a recombinant mammalian cell SEQ ID NO: 3 and SEQ ID NO: 4;

Group 6	Claims 66-72 (all in part), drawn to a polynucleotide/recombinant mammalian cell and a method of producing a recombinant mammalian cell SEQ ID NO: 5 and SEQ ID NO: 6;

Group 7	Claim 73 (in part), drawn to a method for treating a patient in need thereof, the method comprising administering a recombinant mammalian cell expressing ROR1-specific CAR comprising a heavy chain SEQ ID NO: 1 and a light chain SEQ ID NO: 2;

Group 8	Claim 73 (in part), drawn to a method for treating a patient in need thereof, the method comprising administering a recombinant mammalian cell expressing ROR1-specific CAR comprising a heavy chain SEQ ID NO: 3 and a light chain SEQ ID NO: 4; and

Group 9	Claim 73 (in part), drawn to a method for treating a patient in need thereof, the method comprising administering a recombinant mammalian cell expressing ROR1-specific CAR comprising a heavy chain SEQ ID NO: 5 and a light chain SEQ ID NO: 6.

The restriction requirement provided the following as explanation for why unity was lacking:

The special technical feature of Group I is considered to be polypeptide that shares no common structure, property and function with Group II since it contains nucleic acids and do not share the same or a corresponding technical feature with Group I.

Pursuant to 37 C.F.R. § 1.475(d), the ISA/US considers that where multiple products, processes and methods are claimed, the main invention shall consists of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. Accordingly the main invention (Group 1) comprises ROR1-specific CAR comprising a humanized targeting domain capable of binding to ROR1, wherein the humanized targeting domain comprising antibody heavy chain SEQ ID NO: 1 and light chain SEQ ID NO: 2, which is the first product.

Further pursuant to 37 C.F.R. § 1.475(d), the ISA/US considers that any feature which the subsequently recited products and methods share with the main invention does not constitute a special technical feature within the meaning of PCT Rule 13.2 and that each of such products and methods accordingly defines a separate invention. Therefore, the groups of inventions above do not constitute a special technical feature within the meaning of PCT 13.2 and that each of such products and methods accordingly defines a separate invention.

Accordingly Groups 1-9 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

The claimed antibodies SEQ ID NO: 1 – SEQ ID NO: 6 are not so linked as to under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because they have no common structure (i.e., no common sequence). Thus they share no common structure so as to form a single general inventive concept under Rule 13.1. Hence, unity is lacking among groups/SEQ ID NOs.



On September 22, 2020, in response to the Restriction Requirement dated June 23, 2020, Applicant elected Group 3, with traverse. Applicant’s traversal was on the basis that it would not be an undue burden to search and examine all of the claims. Applicant noted that SEQ ID NOs: 5 and 6 are included in Groups 3, 6, and 9, and as such, Groups 6 and 9 should be rejoined to the extent that they read on the elected sequences.

On October 27, 2020, the Examiner mailed a non-final Office action. Claims 58-73 were pending. The Office action noted that Applicant’s traversal to the restriction requirement was not persuasive because Group 6 is drawn to nucleic acids, which does not share a common structure with invention Group 3, which is drawn to amino acids of SEQ ID NOs: 5 and 6. The restriction requirement was made Final. Claims 58-65 were rejected.  Claims 66-73 were withdrawn from consideration as being drawn to a non-elected invention. Claims 58 and 60-65 were rejected under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ) first paragraph, as failing to comply with the written description requirement.

On January 26, 2021, Applicant filed a petition to request review of the requirement for restriction made final in the Office action of October 27, 2020, in the referenced application. 

The petition of January 26, 2021 was granted on February 5, 2021. As a result of that decision, the Requirement for Restriction between Groups 3, 6, and 9, as set forth in the Requirement of June 23, 2020, was withdrawn.

On February 24, 2021, a non-final Office action was mailed that rejoined claims 58-70 and 73, insofar as they were drawn to SEQ ID NOs: 5 and 6. The Office action further noted that claims 58-70 and 73 would be allowable if they were rewritten to only encompass the subject matter of Groups 3, 6, and 9 from the Requirement for Restriction of June 23, 2020.

On May 17, 2021, Applicants filed a petition to request review of the examiner’s decision to restrict the claims to just SEQ ID NOs: 5 and 6. 


APPLICABLE MANUAL OF PATENT EXAMINING PROCEDURE (MPEP) SECTIONS

1850(II)    Determination of “Unity of Invention” 
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
*     *     *
If the independent claims avoid the prior art and satisfy the requirement of unity of invention, no problem of lack of unity arises in respect of any claims that depend on the independent claims. In particular, it does not matter if a dependent claim itself contains a further invention. For example, suppose claim 1 claims a turbine rotor blade shaped in a specified manner such that it avoids the prior art, while claim 2 is for a "turbine rotor blade as claimed in claim 1" and produced from alloy Z. Then no objection under PCT Rule 13 arises either because alloy Z was new and its composition was not obvious and thus the alloy itself already contains the essential features of an independent possibly later patentable invention, or because, although alloy Z was not new, its application in respect of turbine rotor blades was not obvious, and thus represents an independent invention in conjunction with turbine rotor blades. As another example, suppose that the main claim defines a process avoiding the prior art for the preparation of a product A starting from a product B and the second claim reads: "Process according to claim 1 characterized by producing B by a reaction using the product C." In this case, too, no objection arises under PCT Rule 13, whether or not the process for preparation of B from C is novel and inventive, since claim 2 contains all the features of claim 1. Equally, 
If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation.
*     *     *

DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by Applicant on May 17, 2021, Applicant requested rejoinder of SEQ ID NOs: 1-4 with SEQ ID NOs: 5 and 6. Applicants argued:
MPEP 2434 indicates that applicant can pursue a “reasonable number” of sequences and MPEP 803 indicates that inventions can be examined together if there is no serious burden. In this case, Applicant believes that it should only take a few minutes to perform a BLAST search on each sequence, which shouldn’t be a burden. Rejoinder is therefore requested.

Applicant wishes to point out that these sequences may have been searched already because the undersigned received a proposed Examiner’s amendment by email October 19, 2020 in which SEQ ID NOS 1-4 were rejoined. Given this email, one would assume that SEQ ID NOS 1-4 would have been searched, or at least the Examiner did not consider it a serious burden when she sent out the email.

Applicant’s arguments have been carefully considered. Applicant is requested to note that the instant application is a 371 entry of a national stage application. As such, under MPEP § 1850(II), the standard for determining whether a restriction is proper is by a showing of lack of unity. According to MPEP § 1850(II), lack of unity of invention may be directly evident "a priori" or "a posteriori." A review of the Requirement for Restriction, dated June 23, 2020, does not identify any indication of a common technical feature between the different groups (i.e., ROR1-specific CAR), or a showing of lack of unity between the groups "a posteriori." Furthermore, the different antibodies belong to a proper Markush, and as such, should not have been restricted into different groups. In such an instance, a species election requirement would have been 

In view of the above findings, the restriction requirement between all the groups as set forth in the Requirement for Restriction, dated June 23, 2020, is withdrawn. Specifically, Groups 1, 2, 4, 5, 7, and 8 are now rejoined with previously rejoined Groups 3, 6, and 9, as they constitute a single invention.


DECISION

The Petition filed on May 17, 2021 by Applicant for review of the Requirement for Restriction of June 23, 2020 under 37 CFR § 1.144 is GRANTED. 

As a result of the decision in Applicant’s petition of May 17, 2021, the Requirement for Restriction between all the Groups as set forth on June 23, 2020, is withdrawn. The application will be returned to the Examiner for examination of all the claims. The next Office action, unless it is a Notice of Allowability, will be made non-final.  

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/GARY JONES/Director, Technology Center 1600                                                                                                                                                                                                     

/SYG/: 05/28/21